GAS TURBINE SWIRL DETECTION



FINAL OFFICE ACTION


This action is in response to the Applicant’s amendment dated April 28, 2021.

SPECIFICATION

In view of the Applicant’s amendments to the specification, the objection thereto as set forth in the previous Office Action dated Dec. 28, 2020 has been overcome.

CLAIMS

Objections

Independent claim 1 is objected to because the claim fails to separate each claim element and/or step by a line indentation as per 37 CFR 1.75(i); MPEP 608.01(i). In addition, the body of the claim is not distinguishable from the preamble of the claim.


35 U.S.C. § 112

Claims 1 - 8, 11 - 13, and 17 - 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.

Independent claim 1 is indefinite as to whether the processor is actually required to calculate the base swirl and the relative swirl. Claim 1 sets forth a processor for calculating base swirl and relative swirl but the claim does not require the processor to actually calculate the base swirl and relative swirl? Claim 1 only sets forth how a relative swirl is calculated.
The Applicant’s comments regarding base swirl and reference swirl as set forth in the specification have been considered, but the Examiner points out that the issue at hand relates to the wording of the claim and what is required by the claim (ie. the boundaries of the Applicant’s claimed invention). Thus the question is not what is base swirl or what is relative swirl, but what is required by the claimed invention.
Claim 4 references “the average angular offset”, “the unsteady pressure amplitude”, “angular position”, “mean-subtracted exhaust temperature”, and “gas turbine load” but none of these features were previously introduced in the parent claim.
The Applicant’s comments regarding inherency have been considered but have not been found to be persuasive. The Examiner points out that the terms in questions are not inherent, well known components of a turbine engine. Instead the terms in question are measured parameters that the Applicant is relying upon to establish the gist of their invention (calculating base swirl).

Claim 5 references “pressure amplitude” within the turbine but no such pressure or amplitude was previously set forth in the claims. Uncertainty exists as to what pressure within a gas turbine is being referenced and thus “pressure amplitude” is not a simple inherent feature because measuring a pressure is not an inherent feature of a gas turbine engine.
Claim 6 references “mean-subtracted gas path temperature” within the turbine but no such temperature was previously set forth. Likewise, mean-subtracted gas path temperature is not a simple inherent feature of a turbine as argued by the Applicant.
Claim 7 references “pressure amplitude” within the turbine but no such amplitude was previously set forth. Uncertainty exists as to what pressure within a gas turbine is referenced and thus “pressure amplitude” is not a simple inherent feature because measuring a pressure is not an inherent feature of a gas turbine engine.
Claim 8 references “the average angular offset”, “the unsteady pressure amplitude”, “angular position”, and “mean-subtracted exhaust temperature”, but none of these features were previously introduced in the parent claims. These features are not simple inherent features of a turbine as suggested by the Applicant.
Claim 11 sets forth that the reference swirl is selected on the basis of turbine load but no such determination of turbine load was previously set forth. Claim 11 also references “the mean-subtracted exhaust temperature pattern for a plurality of samples” but such pattern or samples were previously set forth. Likewise, these features are not simple inherent features of a turbine as suggested by the Applicant.
Claim 12 is indefinite as to how a swirl is equal to (ie. the same as) a phase shift. What are the units of measurement of swirl? What are the units of measurement of phase shift? How is 
Claim 13 is indefinite as to the reference to the thermocouple and pressure sensor for neither were set forth previously in the claim.
Claim 17 references “the average angular offset”, “the unsteady pressure amplitude”, and “mean-subtracted exhaust temperature” but such features were not previously set forth. As was set forth above, such features are not deemed inherent.
Claim 18 sets forth “measuring pressure amplitude within the gas turbine” but uncertainty exists as to what pressure is being referenced because a pressure amplitude was not previously set forth. The Applicant comments have been considered but have not been found to be persuasive for the Applicant simply argues that it would be clear what pressure amplitude is being referenced but sets forth no evidence to support that position.
Claim 19 sets forth “measuring mean-subtracted gas path temperature” but no such temperature was previously set forth. Such a temperature is not inherent.
Claim 20 sets forth “measuring pressure amplitude within the gas turbine” but uncertainty exists as to what pressure is being referenced because a pressure amplitude was not previously set forth. The Applicant comments have been considered but have not been found to be persuasive for the Applicant simply argues that it would be clear what pressure amplitude is being referenced but sets forth no evidence to support that position.
Claim 21 references “the average angular offset”, “the unsteady pressure amplitude”, and “mean-subtracted exhaust temperature” but none of these features were previously introduced in the parent claims. Such features are not deemed inherent.

Claim 22 references “the mean-subtracted exhaust temperature pattern” but no such pattern was previously set forth.
Claim 22 sets forth the limitation of “a plurality of samples” but uncertainty exists as to what the “samples” are in reference to since no suggestion of a sample was previously set forth in the claim. In response, the Applicant points to the samples as set forth in the specification. The Examiner points out that the rejection is based on the language as set forth in the claims. 

35 U.S.C. § 103

Claims 1, 2, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Venkateswaran et al. (2004/0148940).

With respect to independent claim 1, Venkateswaran et al. set forth a non-transitory computer readable medium with instructions stored thereon and executable by a processor for:
calculating [base] swirl in a gas turbine (see page 2, paragraph 7; calculating an actual swirl based on exhaust gas data); and
calculating a failure test statistic (page 2, paragraph 7),
wherein calculating the failure test statistic comprises calculating the difference between the base swirl (see the taught “actual swirl”) and a reference swirl (see the taught “predicted swirl” at page 2, paragraph 7) retrieved from a reference database that is updated in real time with base swirl data as a function of gas turbine load (the predicted swirl is set forth as being based on the operating conditions).

Venkateswaran et al. fail to set forth calculating a relative swirl of the gas turbine. Instead, Venkateswaran et al. set forth calculating a failure test statistic.
Nonetheless, it would have been obvious to one having ordinary skill in the art to interpret the failure test statistic as a relative swirl as is claimed.
The motivation being that the claim defines the relative swirl as the difference between the base swirl and the reference swirl. Venkateswaran et al. set forth that the failure test statistic is the difference between the actual (ie. base) swirl and the predicted (ie. reference) swirl. Thus, the failure test statistic is of the same operation and value as the claimed relative swirl while differing in name only, and nothing prevents the failure test statistic in Venkateswaran et al. from being deemed as the relative swirl as claimed.

With respect to claim 2, Venkateswaran et al. set forth calculating actual [base] swirl based on real-time exhaust gas temperature data but fail to set forth that the real-time exhaust gas data is a mean-subtracted exhaust temperature as a function of angular position within the turbine.
However, it would have been obvious to one having ordinary skill in the art to use a mean exhaust gas temperature as the taught exhaust gas temperature data.
The motivation being to minimize the possibility of using erroneous temperature values in the calculating of the base swirl.

With respect to claim 11, Venkateswaran et al. set forth that the reference swirl is based on operating conditions which would inherently include turbine load and an exhaust temperature (page 2, paragraph 7).

With respect to claim 13, Venkateswaran et al. set forth a gas turbine system (Fig. 1) comprising:
a computer system (10) comprising a processor coupled to memory and the above identified computer readable medium wherein the computer system is configured to receive real time data input from a thermocouple (40) and a pressure sensor (45); and
a gas turbine (20).

Response To Arguments

The Applicant’s arguments pertaining to the rejection under 35 U.S.C. 103 have been considered and have been found to be persuasive in light of the Applicant’s amendments to independent claim 1. However, claim 1 has not been found to be distinct over the prior art for the reasons set forth above in the new rejection under 35 U.S.C. 103. Although the rejection is a new grounds of rejection, this action has been made final because the rejection is the result of the Applicant’s amendments to the claims.

Allowable Subject Matter

After a search of the prior art, claims 3 - 8 and 12 are believed to be distinct over the prior art and thus would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112 and rewritten in independent form including all of the limitations of independent claim 1 and any intervening claims because the prior art fails to teach or suggest the subject 

matter of claims 3 - 6 and 12 respectively. Claims 7 and 8 depend from claim 6. However, because of the number and nature of issues, a final determination can not be made until the claims are in compliance with 35 U.S.C. 112.

Claims 14 - 16 have been found to be allowable over the prior art because the prior art fails to teach or suggest repairing or replacing a combustor in combination with the remaining limitations of the claim.
Accordingly, claims 17 - 22, which depend from independent claim 14, would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112.

CONTACT INFORMATION

The Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the date of this Final Action.

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).













/Eric S. McCall/Primary Examiner
Art Unit 2856